932 So.2d 271 (2005)
Harold ERICKSEN, Appellant,
v.
FASTENING SYSTEMS, INC., Appellee.
No. 2D04-3833.
District Court of Appeal of Florida, Second District.
October 19, 2005.
Tommy Meyer of Law Office of Tommy Meyer, Sarasota, for Appellant.
John S. Koda of Boone, Boone, Boone, Koda & Frook, P.A., Venice, for Appellee.
WHATLEY, Judge.
In this appeal, Harold Ericksen argues that there are several deficiencies in the order awarding him attorney's fees that was entered after Fastening Systems, Inc., voluntarily dismissed its action against him. We find merit only in his argument that the trial court erred in failing to award both prejudgment and postjudgment interest on the fee award. See Quality Engineered Installation, Inc. v. Higley South, Inc., 670 So.2d 929, 930-31 (Fla.1996) (holding that prejudgment interest on award of attorney's fees accrues from date entitlement is determined and agreeing with decisions that "approve including prejudgment amounts in a merged total, with postjudgment interest then accruing on the merged total."); Stoler v. Stoler, 679 So.2d 837, 838 (Fla. 2d DCA 1996) (affirming finding that interest on attorney's fees and costs accrues from date of entitlement and that postjudgment interest may accrue on prejudgment amount, citing Higley South). See also § 55.03(2), Fla. Stat. (2003) (providing that interest accrues on judgment until it is paid).
Accordingly, we affirm the order awarding attorney's fees but remand to the trial court for entry of an award of prejudgment and postjudgment interest calculated at the statutory rate.
Affirmed but remanded.
SALCINES and STRINGER, JJ., Concur.